DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites ascertain a three-dimensional model of a three-dimensional object to be printed; determine whether a configuration of a three-dimensional model feature of the three-dimensional model matches a removable feature configuration from a set of removable feature configurations; and remove the three dimensional model feature from the three-dimensional model to generate a modified three-dimensional model.
The limitation of ascertaining a three-dimensional model of a three-dimensional object to be printed, as drafted, is a process that, under its broadest reasonable 
Similarly, the limitation of determining whether a configuration of a three-dimensional model feature of the three-dimensional model matches a removable feature configuration from a set of removable feature configurations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor” language, “determine” in the context of this claim encompasses the user manually comparing a configuration of a three-dimensional model feature of the three-dimensional model to a removable feature configuration from a set of removable feature configurations, as long as the configuration of the 3D features are very simple such as thresholds of distance. 
Similarly, the limitation of removing the three dimensional model feature from the three-dimensional model to generate a modified three-dimensional model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor” language, “remove” and “generate” in the context of this claim encompasses the user manually delete the matched feature voxels or assign 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the configuration of the three-dimensional model feature of the three-dimensional model” and “a set of removable feature configuration”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited executed ..., that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “a processor” and “a non-transitory computer readable medium”, are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.


Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the removable feature configuration includes a centrally disposed voxel of the three-dimensional model”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Similar to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited implemented …, that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “computer”, is recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE WINDE US 20200372658 A1.

Regarding claim 1, DE WINDE teaches an apparatus comprising: 
a processor (Fig. 1 [0023] processor 110); and
a non-transitory computer readable medium (Fig. 1 [0023] memory 120) storing machine readable instructions that when executed by the processor cause the processor to:
ascertain a three-dimensional model of a three-dimensional object to be printed (Fig. 4 [0039] a stack of 2D images);
determine whether a configuration of a three-dimensional model feature of the three-dimensional model matches a removable feature configuration from a set of removable feature configurations (Fig. 4 [0039] [0042] [0033] morphological operation is performed, the voxels within given number N of voxels are eroded – one voxel, two voxels, … N voxels – a set of removable feature configurations) ; and

DE WINDE teaches:

    PNG
    media_image1.png
    470
    412
    media_image1.png
    Greyscale

[0023] … The computer 102 includes a processor 110 in data communication with a memory 120, an input device 130, and an output device 140. …
[0039] At 402, the computing device receives one or more 2D images(e.g., a stack of 2D images), such as described with respect to 202.At 404, the computing device generates one or more 2D masks for the one or more 2D images based on a greyscale window defined in the computing device, such as described with respect to At 406, a morphological closing is performed on at least one of the one or more 2D masks, such as described with respect to 206….

    PNG
    media_image2.png
    922
    430
    media_image2.png
    Greyscale

[0003] … Since the 2D images are stacked, each pixel in a 2D image may also represent a voxel in 3D space.
[0042] …. At418, for any voxels part of the 2D mask selected as part of the peripheral region, (e.g., including the voxels of area 320), a morphological closing is performed by the computing device….
a morphological closing is performed on at least one of the one or more 2D masks. In some embodiments, a morphological closing is a known imaging operation where voxels in the 2D mask are dilated over a given number of voxels (e.g., the value of each voxel is set to the maximum value of all the voxels within a distance corresponding to the given number of voxels from the given voxel) and then eroded over the given number (e.g., the same number as for the dilation) of voxels (e.g., the value of each voxel is set to the minimum value of all the voxels within a distance corresponding to the given number of voxels from the given voxel)….

Regarding claim 8, De WINDE teaches the claimed apparatus. Therefore, he teaches the method steps for implement the apparatus.
In addition De WINDE further teaches determining a shell that represents outer three-dimensional model features of the three-dimensional model and applied the method steps to the shell ([0033] the boundary). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE WINDE as applied to claims 1 and 8 above, in view of KREDI US 20180144539 A1.

Regarding claim 2, DE WINDE further teaches the three-dimensional model feature corresponds to a voxel ([0039] [0042] [0033] voxels are eroded), and the output device can be 3D printer (Fig. 1 [0026] the output device 140 can be additive manufacturing devices).
DE WINDE does not explicitly further teach the modified 3D model is printed by the 3D printer.
KREDI teaches the modified 3D model is printed by the 3D printer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DE WINDE to incorporate the teachings of KREDI because they all directed to 3D model modifications. Printing the modified 3D model will help provide physical model of the 3D object.

Regarding claim 9, DE WINDE and KREDI together teach the claimed apparatus. Therefore, they teach the method steps for implementing the apparatus.

Claims 3-5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE WINDE as applied to claims 1 and 8 above, in view of Olson US 20070057945 A1.

Regarding claim 3, DE WINDE does not explicitly teach determine whether the configuration of the three-dimensional model feature of the three-dimensional model matches a non-removable feature configuration from a set of non-removable feature configurations; and based on a determination that the configuration of the three-dimensional model feature of the three-dimensional model matches the non-removable feature configuration from the set of non-removable feature configurations, retain the three-dimensional model feature in the three-dimensional model.
Olson teaches determine whether the configuration of the three-dimensional model feature of the three-dimensional model matches a non-removable feature configuration from a set of non-removable feature configurations; and based on a determination that the configuration of the three-dimensional model feature of the three-dimensional model matches the non-removable feature configuration from the set of non-removable feature configurations, retain the three-dimensional model feature in the three-dimensional model (Figs 3A-3D [0028] Voxels D and E are non-removable features retained; Fig. 5A-5C [0031] non-removable features 500 and 506 are retained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DE WINDE to incorporate the teachings of Olson because they all directed to 3D model modifications. Identifying non-removable features and retaining the non-removable features will help keep certain size features in the model.



Regarding claim 5, Olson further teaches the removable feature configuration includes a centrally disposed voxel of the three-dimensional model, and the centrally disposed voxel of the three-dimensional mode is disposed centrally and adjacent to three further voxels of the three-dimensional model (Figs. 3A-3B, removable feature C is disposed centrally and adjacent to three further voxels of A, D, and I).

Regarding claim 7, Olson further teaches identify a three-dimensional model feature of the modified three-dimensional model that does not include a minimum feature radius; and increase a radius of the identified three-dimensional model feature to the minimum feature radius (Figs. 3C-3D [0029] dilation following erosion).

Regarding claims 10-12, DE WINDE and Olson together teach the claimed apparatus. Therefore, they teach the method steps for implementing the apparatus.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE WINDE as applied to claim 1 above, in view of Xu US 20170345135 A1.

Regarding claim 6, DE WINDE does not explicitly teach the removable feature configuration includes a voxel of a set of four voxels of the three-dimensional model, and the set of four voxels form a square shape with respect to the three-dimensional model.
Xu teaches the removable feature configuration includes a voxel of a set of four voxels of the three-dimensional model, and the set of four voxels form a square shape with respect to the three-dimensional model (Fig. 2 [0020] [0023] erosion structuring element s is a 4 voxel square).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DE WINDE to incorporate the teachings of Olson because they all directed to 3D model modifications. Using a square of 4 voxels will help erode the small features.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over DE WINDE in view of Olson and KREDI.

Regarding claims 13-15, DE WINDE, Olson and KREDI together teach the claimed method. Therefore, they teach the computer program for implementing the method steps.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Melly US 20170001375 A1 teaches generating 3D shell with a set of two erosion configurations.
Benson US 20110081071 A1 teaches erosion then dilation.
FOGEL US 20110087350 A1 teaches identifying and removing features match one of the removable feature configurations (singular vertices and edges).
Simanovsky US 6317509 B1 teaches removing centrally disposed voxels adjacent to three further voxels by comparing number of neighboring voxels to a threshold numbers.
Liao US 20110222750 A1 teaches erosion distance 3 voxels.
UTSUNOMIYA US 20170028650 A1 teaches mapping removable and non-removable features.
Ioannou US 20100284618 A1 teaches identifying and removing thin objects.
O'LEARY US 20190152152 A1 teaches eroding starting points at minimum distance from a surface.
Stava US 9744725 B2 teaches identifying parts need to be retained.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



    
/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115